                                  Case 3:17-cv-05659-WHA Document 372 Filed 02/15/19 Page 1 of 2



                            1   IRELL & MANELLA LLP
                                Jonathan S. Kagan (SBN 166039)
                            2   jkagan@irell.com
                                Joshua Glucoft (SBN 301249)
                            3   jglucoft@irell.com
                            4   Casey Curran (SBN 305210)
                                ccuran@irell.com
                            5   Sharon Song (SBN 313535)
                                ssong@irell.com
                            6   1800 Avenue of the Stars, Suite 900
                                Los Angeles, California 90067-4276
                            7   Telephone: (310) 277-1010
                            8   Facsimile: (310) 203-7199

                            9   Rebecca Carson (SBN 254105)
                                rcarson@irell.com
                           10   Kevin Wang (SBN 318024)
                                kwang@irell.com
                           11
                                840 Newport Center Drive, Suite 400
                           12   Newport Beach, California 92660-6324
                                Telephone: (949) 760-0991
                           13   Facsimile: (949) 760-5200

                           14   Attorneys for Defendant
                                JUNIPER NETWORKS, INC.
                           15

                           16

                           17
                                                             UNITED STATES DISTRICT COURT
                           18
                                                            NORTHERN DISTRICT OF CALIFORNIA
                           19
                                                                SAN FRANCISCO DIVISION
                           20
                                FINJAN, INC., a Delaware Corporation,     )   Case No. 3:17-cv-05659-WHA
                           21                                             )
                                               Plaintiff,                 )   NOTICE OF WITHDRAWAL OF
                           22                                             )   ATTORNEY SHARON SONG
                                         vs.                              )
                           23                                             )
                              JUNIPER NETWORKS, INC., a Delaware          )
                           24 Corporation,                                )
                                                                          )
                           25                  Defendant.                 )
                                                                          )
                           26

                           27

                           28
                                                                                      NOTICE OF WITHDRAWAL OF ATTY SHARON SONG
                                                                                                        (Case No. 3:17-cv-05659-WHA)

                                10644131.1

L & MANELLA LLP
stered Limited Liability
                                  Case 3:17-cv-05659-WHA Document 372 Filed 02/15/19 Page 2 of 2



                            1            TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF

                            2 RECORD:

                            3            PLEASE TAKE NOTICE THAT Sharon Song is no longer associated with the firm of

                            4 Irell & Manella, LLP, and is hereby withdrawn as counsel for Defendant Juniper Networks, Inc. in

                            5 the above-captioned action.

                            6            Irell & Manella, LLP continues to serve as counsel for Defendant Juniper Networks, Inc.

                            7 and all future correspondence and papers in this action should continue to be directed as such.

                            8

                            9 Dated: February 15, 2019

                           10

                           11

                           12                                                    By:        /s/ Sharon Song
                                                                                            Sharon Song
                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                                                              NOTICE OF WITHDRAWAL OF ATTY SHARON SONG
                                                                                                                (Case No. 3:17-cv-05659-WHA)

                                10644131.1

L & MANELLA LLP
stered Limited Liability
